UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 to FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) of (g) of The Securities Exchange Act of 1934 COLORSTARS GROUP (Exact name of registrant as specified in its charter) Nevada 06-1766282 (State or other jurisdiction or of incorporation or organization) (I.R.S. Employer Identification No.) 10F, No. 566 Jung Jeng Rd. Sindian City, Taipei County 231 Taiwan, R.O.C. N/A (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (989) 509-5924 Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered None None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 per share (Title of class) Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if small reporting company) Smaller reporting company [ X ] INFORMATION REQUIRED IN REGISTRATION STATEMENT EXPLANATORY NOTE We are filing this General Form for Registration of Securities on Form 10 to register our common stock, pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Once this registration statement is deemed effective, we will be subject to the requirements of Regulation 13A under the Exchange Act, which will require us to file annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and we will be required to comply with all other obligations of the Exchange Act applicable to issuers filing registration statements pursuant to Section 12(g) of the Exchange Act. Unless otherwise noted, references in this registration statement to "ColorStars," the "Company," "we," "our" or "us" means ColorStars Group. FORWARD LOOKING STATEMENTS There are statements in this registration statement that are not historical facts. These "forward-looking statements" can be identified by use of terminology such as "believe," "hope," "may," "anticipate," "should," "intend," "plan," "will," "expect," "estimate," "project," "positioned," "strategy" and similar expressions. You should be aware that these forward-looking statements are subject to risks and uncertainties that are beyond our control. For a discussion of these risks, you should read this entire Registration Statement carefully, especially the risks discussed under Risk Factors." Although management believes that the assumptions underlying the forward looking statements included in this Registration Statement are reasonable, they do not guarantee our future performance, and actual results could differ from those contemplated by these forward looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. In the light of these risks and uncertainties, there can be no assurance that the results and events contemplated by the forward-looking statements contained in this Registration Statement will in fact transpire. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. We do not undertake any obligation to update or revise any forward-looking statements. TABLE OF CONTENTS Item Number and Caption Page 1. Description of Business4 2. Financial Information 11 3. Properties12 4. Security Ownership of Certain Beneficial Owners and Management 12 5. Directors, Executive Officers, Promoters and Control Persons 13 6. Executive Compensation14 7. Certain Relationships and Related Transactions 14 8. Legal Proceedings14 9. Market Price of and Dividends on the Registrants Common Equity And Related Stockholder Matters 14 10. Recent Sales of Unregistered Securities 15 11. Description of Registrants Securities to be Registered 15 12. Indemnification of Directors and Officers16 13. Financial Statements 19 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 19 15. Index to Exhibits 19 16. Signatures 19 Item 1. Description of Business. (a) Business Development. We were initially incorporated in the Province of Ontario, Canada on January 21, 2005. On November 3, 2005, we converted to a Nevada corporation. On July 24, 2005, we entered into an acquisition agreement with ColorStars, Inc., a Taiwanese corporation (ColorStars Taiwan), pursuant to which, on February 14, 2006, the shareholders of ColorStars Taiwan were issued shares of our Company in exchange for their shares of ColorStars Taiwan. This resulted in ColorStars Taiwan becoming a wholly owned subsidiary of the Company. Specifically, for each share of common stock outstanding of ColorStars Taiwan (1,500,000 shares of ColorStars Taiwan were issued and outstanding at such time), 20 shares of our common stock were issued in exchange for each such share (the aggregate of 30,000,000 shares of our common stock). (b) Recent Acquisitions. On March 20, 2009, ColorStars Taiwan acquired 50.40% of the outstanding common shares of Fin-Core Corporation, a Taiwanese corporation (Fin-Core) for a cash consideration of US $468,262.00. This resulted in Fin-Core becoming a subsidiary of us. The purchase price for the common shares of Fin-Core was determined through private, arms length negotiations between the parties and was not based upon any specific criteria of value. Fin-Core is principally engaged in the design and manufacturing of thermal management devices, the design and manufacturing of electrical and lighting devices and trade, and the import and export of electrical and lighting devices. On July 7, 2010, ColorStars Taiwan sold 30.4% of its common shares of Fin-Core to Meiloon Industrial Co., Ltd., a publicly traded company on the Taiwan Stock Exchange, for a cash offering of US $427,500.00. As a result of this transaction, ColorStars Taiwan now owns only 20% of the outstanding common shares of Fin-Core. On August 5, 2009, ColorStars Taiwan acquired a 51% equity interest in Jun Yee Industrial Co., Ltd., a Taiwanese corporation (Jun Yee) for a cash consideration of US $536,000.00. The purchase price for the equity interest in Jun Yee was determined through private, arms length negotiations between the parties and was not based upon any specific criteria of value. Upon acquiring the equity interest, Jun Yee became a subsidiary of ours. The principal activity of Jun Yee is the manufacturing of LED light. (c) Business of Issuer. Overview We are a vertically integrated lighting company that develops light emitting diodes (LED) based lighting products for general consumer applications as well as LED lighting products for professional lighting installations. Our LED lighting application development activity ranges from LED packaging to optical lens and heat management, from retrofit LED lamps and bulbs to lighting fixtures designed for general and special lighting applications. Our website can be found at www.colorstars.com. Products Our current products include the following: 1. Light Sources: BOBBY Series The BOBBY Series LED lamps are retrofit lamps using the patented Fin-Core aluminum housing. Included in this series are the BOBBY-AR111-WHT lamps, the BOBBY-MR16-WHT lamps, the BOBBY-E26-WHT lamps, the BOBBY-E27-WHT lamps, the BOBBY-GU10-WHT lamps, the BOBBY-PAR30-WHT lamps and the BOBBY-PAR38-WHT lamps. The operating life of the LEDs is estimated to be 70% of lumen maintenance after 35,000 hours. · BOBBY-AR111X-WHT-W lamps: This is a 15 watt LED AR111 lamp with an external driver (750mA, 15W) for new fixtures. It has 6 high-power LEDs with a lumen output of 750 lumens. It is available with 25°, 40° or 60º beam angles (only available in warm white). · BOBBY-AR111-WHT-W lamps: This is a retrofit 12 watt LED AR111 lamp with a built-in driver. It is for existing AR111 fixtures. It has 6 high-power LEDs with a lumen output of 600 lumens. It is available with 25°, 40° or 60 º beam angles (only available in warm white) (an optional 12VDC power supply or 12VAC transformer is required). · BOBBY-MR16-WHT lamps: The BOBBY-MR16-WHT lamps are 5W high-power retrofit MR16 lamps with a GU5.3 base and available in warm white (3000~3300k) and daylight white (5500~6000k). The 15° beam angle lamp has a lumen output of 150~180 lumens and the lamps with 40° and 60° beam angles have a lumen output of between 220~280 lumens. A dimmable version of the BOBBY-mr16-WHT is now available. The dimmable model can work with standard TRIAC and LUTRON dimmes. · BOBBY-E26-WHT, BOBBY-E27-WHT and BOBBY-GU10-WHT lamps: These 6.3 watt retrofit lamps with an E26, E27 base and a GU10 base have a high lumen output of 260 lumens for warm white (2850~3050k) and 300 lumens for daylight white (5650~6300k). They are available with a 60° beam angle. · BOBBY-PAR30-WHT lamps: BOBBY-PAR30-WHT lamps with an E27 or E26 base, are produced in two models. One model is an 8.5 watt lamp with SMD-type LEDs (63 chips) and a beam angle of 130°. The second model is an 11 watt lamp with 6 high-power LEDs and beam angles of either 25°, 40° and 60º. The lamps have a lumen output of 400 lumens (warm white) and 480 lumens (daylight white). They are available in warm white (3000~3300k) and daylight white (5500~6000k). · BOBBY-PAR38-WHT-160: The BOBBY-PAR38-WHT-160 is a 15 watt lamp with an E27 or E26 base, SMD-type LEDs (196 chips) and a beam angle of 160°. It has a lumen output of 800 lumens (warm white) and 1,000 lumens (daylight white). It is available in warm white (3000~3300k) and daylight white (5500~6000k). · BOBBY-PAR38-WHT-25: The BOBBY-PAR38-WHT-25 is a 16 watt lamp with an E27 or E26 base, 9 high-power LEDs and a beam angle of 25°. It has a lumen output of 540 lumens (warm white) and 620 lumens (daylight white). It is available in warm white (3000~3300k) and daylight white (5500~6000k). 2. Light Sources: TRISTAR Series The TRISTAR® Series LED lamps are retrofit lamps available in 9 single colors and white (cool white, daylight white and warm white). The TRISTAR® white lamps have a lumen output of 300~350 lumens. The V series lamps TRISTAR® white lamps are dimmable lamps with an IR receiver. The TRISTAR®-IR1627 Remote Controller (or a line switch) can be used to dim the lamps using the controller's four light intensity keys (25%, 50%, 75% or 100% brightness). The TRISTAR® Series LED lamps have an estimated operating life of 70% lumen maintenance after 35,000 hours. · TRISTAR® Series Single-Color LED Lamps: The high-power 5-watt single-color LED lamps are available with an E14, E17, E26, E27, GU10 or MR16 base and 9 single colors (red, green, blue, amber, cyan, light blue, grass green, magenta and purple). · TRISTAR® Series White Lamps: High-power, 5-watt, retrofit white LED lamps are available in warm white (2900k ±100k), daylight white (5500k) and cool white (6500k) and E14, E17, E26, E27, GU10 and
